ON MOTION TO DISMISS
En Banc.
FRUGÉ, Judge.
Plaintiff-appellant, Curtis Desormeaux lodged a devolutive and suspensive appeal in Forma Pauperis from that part of the trial court’s judgment ordering him, as of January 15, 1969, to take treatment and/or surgery for the disability of his hand, said hand being the basis of a recovery of total and permanent compensation benefits in the balance of the judgment.
Upon motion by defendant-appellee, Soileau Foods, Inc., and American Mutual Liability Ins. Co., the appeal, in so far as it suspends the judgment of the trial court, is dismissed. Plaintiff has prose*171cuted a suspensive appeal in Forma Pau-peris. The Code of Civil Procedure (1960), Article 5185, specifically denotes that there can be no suspensive appeals in Forma Pauperis.
Plaintiff’s remedy if any lies in invoking the supervisory jurisdiction of this court.
Motion to dismiss appeal granted.